Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/26/2022 has been entered and acknowledged by the Examiner.
In the instant application, claims 1-15 have been considered and examined.  No claims has/have been canceled.  

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a flame simulating assembly comprising: and having a plurality of reflective flicker elements configured and arranged to create fluctuating light on a front surface of the imaging wall, and wherein the flicker rod rotates about a central axis and both the light source and at least a first portion of the front reflector are disposed below the central axis of the flicker rod are not disclosed. 
The closest prior art are Hess (US Pub. 2005/0097793:”Hess1”) and Hess (US Pub. 2004/0181983:”Hess2”). While Hess1 discloses A flame simulating assembly (Fig. 13) comprising: a light source (14 light source); an imaging wall (16 screen) above the light source (14); a simulated fuel bed (12 simulated fuel bed); a front reflector (576 static reflective surface); and Hess2 discloses a flame simulating assembly (Fig. 15) comprising: a light source (30 light source); an imaging wall (42” screen) above the light source (30); a simulated fuel bed (26 fuel bed); and a rotating flicker rod (62 single flicker element). Neither Hess1 nor Hess2 disclose or suggest in summary and having a plurality of reflective flicker elements configured and arranged to create fluctuating light on a front surface of the imaging wall, and wherein the flicker rod rotates about a central axis and both the light source and at least a first portion of the front reflector are disposed below the central axis of the flicker rod.
Claim 6 is allowable because limitations a flame simulating assembly for providing a moving effect of flames, the assembly comprising: a rotating flicker rod having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source and create fluctuating light on the imaging wall; a lower reflector disposed below the light source, wherein a first portion of the light from the light source is reflected off the lower reflector forwardly toward the front reflector element, a second portion is reflected upwardly toward the rotating flicker element and a third portion intermittently passes through the plurality of flicker elements on the rotating flicker rod to illuminate the simulated fuel bed and create a glowing or burning effect thereon are not disclosed. 
The closest prior art are Baird (US Pub. 2019/0293297) and Naughton (GB 2402469 A). While Baird discloses a flame simulating assembly (Fig. 2B) comprising a light source (42 rear light source); an imaging wall (28 rear screen); and Naughton discloses a flame simulating assembly (Fig. 1) comprising a light source (16 light source); an imaging wall (22 viewing screen). Neither Baird nor Naughton disclose or suggest in summary a rotating flicker rod having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source and create fluctuating light on the imaging wall; a lower reflector disposed below the light source, wherein a first portion of the light from the light source is reflected off the lower reflector forwardly toward the front reflector element, a second portion is reflected upwardly toward the rotating flicker element and a third portion intermittently passes through the plurality of flicker elements on the rotating flicker rod to illuminate the simulated fuel bed and create a glowing or burning effect thereon.
Claim 13 is allowable because limitations a flame simulating assembly for providing a moving effect of flames, the assembly comprising: a rear light source; a firebox cavity having a rear imaging wall disposed above the light source; a rotating flicker rod having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source and create fluctuating light on a front surface of the rear imaging wall, a first portion of the light from the light source directly reaches at least a portion of the front reflector, along a direct path from the light source to illuminate an exterior front surface of the simulated fuel bed, wherein a second portion of the light from the light source intermittently passes through the plurality of flicker elements on the rotating flicker rod to intermittently illuminate an exterior front surface of the simulated fuel bed and create a glowing or burning effect thereon, wherein both the light source and at least a first portion of the front reflector are disposed below the central axis of the flicker rod, and wherein the flicker rod is at least partially disposed between the light source and the front reflector are not disclosed. 
The closest prior art are Hess (US Pub. 2005/0097793:”Hess1”) and Hess (US Pub. 2004/0181983:”Hess2”). While Hess1 discloses a flame simulating assembly (Fig. 12) for providing a moving effect of flames, the assembly comprising: a rear light source (414 light source); a firebox cavity having a imaging wall (16) disposed above the light source (414); a rotating flicker rod (448 flicker element) having a plurality of reflective flicker elements (448) and Hess2 discloses a flame simulating assembly (Fig. 15) for providing a moving effect of flames, the assembly comprising: a rear light source (30 light); a firebox cavity having a imaging wall (42”) disposed above the light source; a rotating flicker rod (62) having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source (30);. Neither Hess1 nor Hess2 disclose or suggest in summary a rear light source; a firebox cavity having a rear imaging wall disposed above the light source; a rotating flicker rod having a plurality of reflective flicker elements configured and arranged to reflect the light from the light source and create fluctuating light on a front surface of the rear imaging wall, a first portion of the light from the light source directly reaches at least a portion of the front reflector, along a direct path from the light source to illuminate an exterior front surface of the simulated fuel bed, wherein a second portion of the light from the light source intermittently passes through the plurality of flicker elements on the rotating flicker rod to intermittently illuminate an exterior front surface of the simulated fuel bed and create a glowing or burning effect thereon, wherein both the light source and at least a first portion of the front reflector are disposed below the central axis of the flicker rod, and wherein the flicker rod is at least partially disposed between the light source and the front reflector.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875